Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received January 14th, 2021. Claims 1, 9-10 have been amended. Claims 1-10 have been entered and are presented for examination. 
Application 16/455,790 claims benefit of Japanese Application 2018-149525 (08/08/2018).
Applicant’s arguments, filed January 14th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which have been necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt (US 2018/0172484) in view of Bowling et al. (US 2014/0254731).
Regarding claims 1, 9-10, Hammerschmidt discloses discloses a receiving apparatus (see Figure 3 [Receiver]) comprising: a receiving unit configured to receive a plurality of pulses including a synchronization pulse having a predetermined synchronization pulse width and a data pulse having a data pulse width corresponding to a value of data (see Figures 4, 6-7 [signals received]]); a pulse information storing unit configured to store, in a buffer, pulse information indicating a pulse period or pulse width of each of the plurality of pulses (paragraph 0043-0044 [caching sync time interval and caching signal edges of the data portion]]); a searching unit configured to search for pulse information indicating a pulse period or pulse width that falls within a synchronization pulse acceptable range from among a plurality of pieces of pulse information stored in the buffer for the plurality of pulses (paragraph 0031 [reference pulse width; depending on sensor, deviation can allow a certain percentage; inherent error if outside of the given percentage]).
Hammerschmidt does not explicitly disclose a detecting unit configured to detect a second pulse at a predetermined location relative to the first pulse, where a pulse period or pulse width of the second pulse falls within a data pulse acceptable range; and an identifying unit configured to identify the first pulse as the synchronization pulse on condition that  the pulse period of pulse width of the first pulse falls within the synchronization pulse acceptable range, the pulse information of the second pulse indicates a pulse period or pulse width that falls within the data pulse acceptable range, and the second pulse is at the predetermined location with respect to the first pulse.
(paragraphs 0039, 0041, and 0047) and allowable range for ticks for nibble in sent data and abort if not in the range (paragraph 0043 and see Figure 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize the total signal including the sync pulse and data pulse could be verified using a comparison of the data portions to identify the signal as complete.
	Regarding claim 2, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose an adjusting unit configured to adjust the second pulse acceptable range based on a pulse period or pulse width indicated by the first pulse and on a reference period or reference width of the synchronization pulse.
	Hammerschmidt disclose the sync time interval may have allowable deviations of a certain percent based on the sensor (paragraph 0031).
	However, such a feature is obvious since if the sync pulse is found to be off by a percentage, then the data portions will be shifted by the same percentage.  It would have been obvious to take this into account to properly receive/decode the data portion.
	Regarding claim 3, the references as combined above make obvious the recited subject matter in claim 3, but do not explicitly recite wherein the adjusting unit is configured to adjust the second pulse acceptable range based on a ratio of the pulse period or pulse width indicated by the first pulse relative to the reference period or reference width of the synchronization pulse.
Hammerschmidt disclose the sync time interval may have allowable deviations of a certain percent based on the sensor (paragraph 0031).
	However, such a feature is obvious since if the sync pulse is found to be off by a percentage, then the data portions will be shifted by the same percentage.  It would have been obvious to take this into account to properly receive/decode the data portion.

	However, Hammerschmidt disclose multiple sensors (paragraph 0022) and sensor information could include one, two, three or more data signal portions (paragraph 0020).
	It would have been obvious to one of ordinary skill in the art to recognize based on sensor a certain amount of data portions are expected and to extract and output the data portions to the ECU.  The motivation for this is to efficiently process the signal and not introduce unnecessary delay.
	Regarding claim 5, Hammerschmit further suggests the receiving unit is configured to generate an interrupt in response to detecting at least one of rise or fall of a received signal; and the pulse information storing unit is configured to store, in the buffer, pulse information indicating a pulse period or pulse width corresponding to an interval of generation of the interrupt (paragraph 0025).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed January 14th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which have been necessitated by Applicant’s amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465